EXHIBIT 10.3

 

 

Trademark Office of The State Administration For Industry & Commerce of the
People's Republic of China

 



Address: No. 1, South Chama St, Xicheng Qu, Beijing Zip Code: 100055



 



9550 Flair Dr. #308

 



El Monte, Ca 91731

 



E-World USA Holding, Inc.

 



File Number:

 



TMCZ20669799ZCSL01

 



 



Application Date: July 15, 2016

Application No: 20669799



 



Trademark Registration Application Acceptance Notice



E-World USA Holding, Inc:

 



According to <Trademark Law> and <Regulation for the Implementation of the
Trademark>, we received and accept your application as below.

 



Category: Fifth

 



Hereby Notice.

 

[eworld_ex103img1.jpg]



September 25, 2016



 

Shenzhen Qianna Patent Agency LTD.

 

Notice: This notice only indicates the trademark office has already received the
application of the said trademark, but not for approval of the trademark
registration.

 

Current page/Total Pages: 1/1

  

[The notice of Acceptance of Trademark, trademark can be used, After
registration, it can add R] 